Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,111,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with F. Brock Riggs on 03/22/2022.

The application has been amended as follows: 

Amend claim 1 in the following manner: 

	1. A cell culture matrix for a perfusion-flow fixed-bed reactor comprising: 
a plurality of substrates in a stacked arrangement, each of the plurality of substrates  comprising a first side, a second side opposite the first side, a thickness separating the first side and the second side, and a plurality of openings formed in the substrate, arrayed in a regular pattern, and passing through the thickness of the substrate, wherein the substrates comprise a rigid monofilament fiber configured to maintain the openings and/or shape under fluid flow;
wherein the plurality of openings is configured to allow flow of at least one of cell culture media, cells, or cell products through the thickness of the substrate.


Reasons for Allowance
Claims 1-12 and 14-35 are allowed and have been renumbered 1-34.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a cell culture matrix that includes a plurality of substrates in a stacked arrangement, each of the plurality of substrates  comprising a first side, a second side opposite the first side, a thickness separating the first side and the second side, and a plurality of openings formed in the substrate, arrayed in a regular pattern, and passing through the thickness of the substrate, wherein the substrates comprise a rigid monofilament fiber configured to maintain the openings and/or shape under fluid flow.
The closest prior art is Ling et al. (US 2017/0321178 A1) discloses a bioreactor with a 3D  scaffold formed by a 3D printing process, but Ling does not teach or fairly suggest the claimed invention and teaches away from using a woven substrate made of yarn or filaments.
The next closest prior art is Ginn et al. (US 2020/0157493 A1) which discloses a woven substrate made from yarn, but does not teach or fairly suggest the rigid monofilament fiber of the instant claim.  
The next closest prior art is Stobbe (US 2011/0263021 which discloses a packed bed bioreactor where the substrate can be made from a woven material.  However, Stobbe does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799